                        Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 1 of 17


                   1   LATHAM & WATKINS LLP                         Andrew N. Friedman (pro hac vice)
                       Elizabeth L. Deeley (CA Bar No. 230798)      Geoffrey Graber (SBN 211547)
                   2   elizabeth.deeley@lw.com                      Julia Horwitz (pro hac vice)
                       Nicole C. Valco (CA Bar No. 258606)
                   3   nicole.valco@lw.com                          COHEN MILSTEIN SELLERS & TOLL
                       505 Montgomery Street, Suite 2000            PLLC
                   4   San Francisco, CA 94111-6538                 1100 New York Ave. NW, Fifth Floor
                       Telephone: +1.415.391.0600                   Washington, DC 20005
                   5   Facsimile: +1.415.395.8095                   Telephone: (202) 408-4600
                                                                    Facsimile: (202) 408-4699
                   6   Susan E. Engel (pro hac vice)                afriedman@cohenmilstein.com
                       susan.engel@lw.com
                   7   555 Eleventh Street, N.W., Suite 1000        ggraber@cohenmilstein.com
                       Washington, D.C. 20004-1304                  jhorwitz@cohenmilstein.com
                   8   Telephone: +1.202.637.2200
                       Facsimile: +1.202.637.2201                   Eric Kafka (pro hac vice)
                   9                                                COHEN MILSTEIN SELLERS & TOLL
                       Hilary H. Mattis (CA Bar No. 271498)         PLLC
                 10    hilary.mattis@law.com
                       140 Scott Drive                              88 Pine Street, 14th Floor
                 11    Menlo Park, CA 94025-1008                    New York, NY 10005
                       Telephone: +1.650.328.4600                   Telephone:      (212) 838-7797
                 12    Facsimile: +1.650.463.2600                   Facsimile:      (212) 838-7745
                                                                    ekafka@cohenmilstein.com
                 13    Attorneys for Defendant
                       Facebook Inc.                                Counsel for Plaintiffs and Proposed Class
                 14

                 15

                 16

                 17                       UNITED STATES DISTRICT COURT FOR THE

                 18                          NORTHERN DISTRICT OF CALIFORNIA

                 19                                  SAN FRANCISCO DIVISION

                 20    DANIELLE A. SINGER, PROJECT                  Case No.: 3:18-cv-04978-JD
                       THERAPY, LLC (d/b/a THERAPY
                 21                                                 STIPULATED [PROPOSED]
                                                                                XXXXXXXXXX ORDER
                       THREADS), HOLLY DEAN, and DZ
                 22    RESERVE, individually and on behalf of all   REGARDING DISCOVERY OF
                       others similarly situated,                   ELECTRONICALLY STORED
                 23                                                 INFORMATION
                                              Plaintiffs,
                 24

                 25    v.

                 26    FACEBOOK, INC.,

                 27                           Defendant.
                 28

                                                                      STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         OF ELECTRONICALLY STORED INFORMATION
                                                                                         CASE NO. 3:18-cv-04978-JD
                         Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 2 of 17


                   1                                   1.      PURPOSE

                   2          This Order will govern discovery of electronically stored information (“ESI”) in this case

                   3   as a supplement to the Federal Rules of Civil Procedure, this Court’s Guidelines for the Discovery

                   4   of Electronically Stored Information, and any other applicable orders and rules.

                   5                                   2.      DEFINITIONS

                   6          A.      “Electronically stored information” or “ESI,” as used herein, has the same

                   7   meaning as contemplated by the Federal Rules of Civil Procedure.

                   8          B.      “Metadata” means and refers to information about information or data about data,

                   9   and includes without limitation (i) information embedded in or associated with a native file that is

                 10    not ordinarily viewable or printable from the application that generated, edited, or modified such

                 11    native file which describes the characteristics, origins, usage and/or validity of the electronic file

                 12    and/or (ii) information generated automatically by the operation of a computer or other information

                 13    technology system when a native file is created, modified, transmitted, deleted or otherwise

                 14    manipulated by a user of such system.

                 15           C.      “Documents” has the meaning contemplated in the Federal Rules of Civil

                 16    Procedure.

                 17           D.      “Media” means an object or device, real or virtualized, including but not limited

                 18    to a disc, tape, computer or other device, on which data is or was stored.

                 19                                    3.      COOPERATION

                 20           The parties are aware of the importance the Court places on cooperation and commit to

                 21    cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the

                 22    Discovery of ESI.

                 23                                    4.      LIAISON

                 24           The parties have designated e-discovery liaison(s) to each other who are and will be

                 25    knowledgeable about and responsible for discussing their respective ESI and the party’s discovery

                 26    efforts. Each e-discovery liaison will be, or have access to those who are, familiar with the party’s

                 27    electronic systems and capabilities in order to explain those systems and answer relevant questions.

                 28    Each e-discovery liaison will be, or have reasonable access to those who are, knowledgeable about

                                                                               STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             1      OF ELECTRONICALLY STORED INFORMATION
                                                                                                  CASE NO. 3:18-cv-04978-JD
                         Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 3 of 17


                   1   the technical aspects of e-discovery, including electronic document storage, organization, and

                   2   format issues, and the location, nature, accessibility, format, collection, search methodologies, and

                   3   production of ESI in this matter. The parties will rely on the liaisons, as needed, to confer about

                   4   ESI and to help resolve disputes without court intervention where possible.

                   5                                   5.      PRESERVATION

                   6          Each party is responsible for taking reasonable and proportionate steps to preserve relevant

                   7   and discoverable ESI within its possession, custody or control. The parties have discussed their

                   8   preservation obligations and needs and agree that preservation of potentially relevant ESI will be

                   9   reasonable and proportionate. To reduce the costs and burdens of preservation and to ensure proper

                 10    ESI is preserved, the parties agree that:

                 11           (a) The parties shall preserve non-duplicative discoverable information currently in their

                 12           possession, custody or control, however, parties shall not be required to modify, on a going-

                 13           forward basis, the procedures used by them in the usual course of business to back up and

                 14           archive data.

                 15           (b) Only ESI created or received after January 1, 2013, through the close of fact discovery

                 16           on December 13, 2019 will be preserved;

                 17           (c) The parties will discuss the types of ESI they believe should be preserved and the

                 18           custodians, or general job titles or descriptions of custodians, for whom they believe ESI

                 19           should be preserved, e.g., “HR head,” “scientist,” and “marketing manager.” The parties

                 20           shall add or remove custodians as reasonably necessary;

                 21           (d) The parties will agree on the number of custodians per party for whom ESI will be

                 22           preserved;

                 23           (e) These data sources are not reasonably accessible because of undue burden or cost

                 24           pursuant to Fed. R. Civ. P. 26(b)(2)(B) and ESI from these sources will be preserved

                 25           pursuant to normal business retention, but not searched, reviewed, or produced, unless

                 26           otherwise ordered by the Court upon a motion of a party:

                 27                   1.      backup systems and/or tapes used for disaster recovery; and

                 28                   2.      systems that are no longer in use and cannot be accessed.

                                                                              STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2      OF ELECTRONICALLY STORED INFORMATION
                                                                                                 CASE NO. 3:18-cv-04978-JD
                       Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 4 of 17


                   1      (f) Among the sources of data the parties agree are not reasonably accessible, based on

                   2      mutual representation of the parties’ counsel, the parties agree not to preserve, collect,

                   3      process, review and/or produce the following:

                   4             1.     Deleted, slack, fragmented, or unallocated data only accessible by forensics;

                   5             2.     Random access memory (RAM), temporary files, or other ephemeral data

                   6                    that are difficult to preserve without disabling the operating system;

                   7             3.     On-line data from the employees of the producing party using internet

                   8                    browsers, such as temporary internet files, history, cache, cookies, and the

                   9                    like;

                 10              4.     Data in the following metadata fields that are frequently updated

                 11                     automatically: last opened dates and times, last modified dates and times,

                 12                     last printed dates and times, and last modified by (except the parties must

                 13                     produce if available the last date modified and last modified time as required

                 14                     by Appendix 1);

                 15              5.     Voice messages. The parties will preserve only those voice messages that

                 16                     a custodian identifies may have potentially relevant information. (To avoid

                 17                     any doubt, voice messages will also be preserved if they attached to an e-

                 18                     mail family that is being preserved);

                 19              6.     Sound recordings, including, without limitation, .mp3 and .wav files. The

                 20                     parties will preserve only those sound recordings that a custodian identifies

                 21                     may have potentially relevant information. (To avoid any doubt, sound

                 22                     recordings will also be preserved if they are attached to an e-mail family

                 23                     that is being preserved.);

                 24              7.     Information contained on mobile devices. The parties will preserve only

                 25                     that information contained on a mobile device that a custodian identifies

                 26                     may have potentially relevant information and which is not duplicative of

                 27                     information that resides in a reasonably accessible data source;

                 28              8.     Mobile device activity logs for the producing party’s employees;

                                                                         STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       3      OF ELECTRONICALLY STORED INFORMATION
                                                                                            CASE NO. 3:18-cv-04978-JD
                         Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 5 of 17


                   1                  9.       Information created or copied during the routine, good-faith performance of

                   2                           processes for the deployment, maintenance, retirement, and/or disposition

                   3                           of computer equipment by the party and belonging to a custodian, to the

                   4                           extent such information is duplicative of information that resides in a

                   5                           reasonably accessible data source; and

                   6                  10.      Other forms of ESI whose preservation requires unreasonable and/or

                   7                           disproportionate affirmative measures that are not utilized in the ordinary

                   8                           course of business.

                   9                                   6.      SEARCH AND REVIEW

                 10           A.      Cooperation on Scope. The parties agree that in responding to an initial Fed. R.

                 11    Civ. P. 34 request, or earlier if appropriate, they will meet and confer about methods to search ESI

                 12    in order to identify ESI that is subject to production in discovery and filter out ESI that is not

                 13    subject to discovery.

                 14           B.      Cooperation on Search Terms. The parties understand the cost and complexity of

                 15    reviewing and producing ESI and seek to engage in a cooperative, iterative process to limit costs

                 16    but ensure relevant, responsive documents are likely discovered in any ESI search. As such, the

                 17    parties will cooperate regarding the disclosure and formulation of appropriate search terms for use

                 18    in the responsiveness review and production of ESI. The parties are not required to exchange

                 19    privilege search terms.

                 20           C.      Disclosure of Records Custodians. The parties will each disclose a list of the most

                 21    likely custodians of relevant documents, including the general job titles or descriptions of each

                 22    custodian and information relating to the type of relevant documents that each custodian is

                 23    expected to possess, and/or ESI.

                 24           D.      Search Terms and Custodians.

                 25           1.      Whether or not the parties opt to use Technology-Assisted Review (“TAR”), the

                 26    producing party—with greater familiarity of the terminology used by its client(s)—will first

                 27    provide search terms and likely custodians of ESI.

                 28           2.      The parties will meet-and-confer in good faith regarding search terms and

                                                                              STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            4      OF ELECTRONICALLY STORED INFORMATION
                                                                                                 CASE NO. 3:18-cv-04978-JD
                           Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 6 of 17


                   1   custodians.

                   2          3.      As part of the meet-and-confer process to select search terms and custodians, the

                   3   producing party must provide a hit report if reasonably requested by the receiving party.

                   4          E.      Additional Custodians and Search Terms.

                   5          1.      Parties may request additional search terms or custodians. Such requests must be

                   6   made in good faith. The parties will meet and confer on whether an extension of time for fact

                   7   discovery will be necessary depending on the additional volume of the request.

                   8          2.      Any disputes over additional custodians or terms pursuant to this paragraph shall,

                   9   after meet and confer, be presented to the Court.

                 10           3.      The parties will continue to meet and confer regarding any search process issues as

                 11    necessary and appropriate. This ESI protocol does not address or resolve any other objection to the

                 12    scope of the parties’ respective discovery requests.

                 13           F.      Responsiveness Review

                 14           Nothing in this Order shall be construed or interpreted as precluding a producing party

                 15    from performing a responsiveness review to determine if documents captured by search terms are

                 16    in fact relevant to the requesting party’s request. Further, nothing in this Order shall be construed

                 17    or interpreted as requiring the production of all documents captured by any search term if that

                 18    document is in good faith and reasonably deemed not relevant to the requesting party’s request or

                 19    is privileged.1 The producing party may not redact portions of documents for relevancy without

                 20    the agreement of the receiving party.

                 21           F.      Non-Custodial Searches and Non-Search Term Collection

                 22           Searches of custodial databases using search terms do not relieve a party of the obligation

                 23    to (a) search non-custodial databases and (b) collect documents without using search terms. The

                 24    parties will work cooperatively to identify the types of documents that can and should be collected

                 25

                 26
                       1
                         The producing party will disclose to the receiving party if they intend to use Technology
                 27    Assisted Review (“TAR”) (including predictive coding or any other form of machine learning) to
                       filter out non-responsive documents. If the receiving party objects to the use of TAR (including
                 28    predictive coding or any other form of machine learning), then the parties will meet-and-confer.
                       Any dispute shall be presented to the Court for resolution.
                                                                               STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             5      OF ELECTRONICALLY STORED INFORMATION
                                                                                                  CASE NO. 3:18-cv-04978-JD
                         Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 7 of 17


                   1   from non-custodial repositories. The parties will work cooperatively to identify the types of

                   2   documents that can and should be collected without using search terms.

                   3                                 7.      PRODUCTION FORMATS

                   4          The parties agree to produce documents in the formats described in Appendix 1 to this

                   5   Order. If particular documents warrant a different format, the parties will cooperate to arrange for

                   6   the mutually acceptable production of such documents. The parties agree not to degrade the

                   7   searchability of documents as part of the document production process.

                   8                                  8.      MISCELLANEOUS PROVISIONS

                   9          A.      Duplicates.

                 10           The parties have agreed to de-duplicate identical copies of electronic documents (i.e., the

                 11    documents are exact duplicates based on MD5 hash values at the document level) across their

                 12    custodians or sources. Where a producing party has more than one identical copy of an electronic

                 13    document, the producing party need only produce a single copy of that document (as long as all

                 14    family relationships are maintained). If the document was de-duplicated, the producing party must

                 15    identify each custodian or source where the document was located in a coding field. For emails

                 16    with attachments, the hash value is generated based on the parent/child document grouping. To

                 17    the extent that de-duplication through MD5 hash values is not possible, the parties shall meet and

                 18    confer to discuss any other proposed method of de-duplication.

                 19           B.      Email Threading.

                 20           Email thread analysis may be used to reduce the volume of e-mails reviewed and produced,

                 21    provided that the parties disclose such use. Where multiple email messages are part of a single

                 22    chain or “thread,” a party is only required to produce the most inclusive message (“Last In Time

                 23    Email”) and need not produce earlier, less inclusive email messages or “thread members” that are

                 24    not unique and therefore fully contained, including attachments and including identical senders

                 25    and recipients, within the Last In Time Email. Only email messages for which the parent document

                 26    and all attachments are contained in the Last In Time Email will be considered less inclusive email

                 27    messages that need not be produced.

                 28

                                                                              STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            6      OF ELECTRONICALLY STORED INFORMATION
                                                                                                 CASE NO. 3:18-cv-04978-JD
                         Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 8 of 17


                   1          C.      Non-Substantive Files.

                   2          Each party will use its best efforts to filter out common system files and application

                   3   executable files by using a commercially reasonable hash identification process. Hash values that

                   4   may be filtered out during this process are located in the National Software Reference Library

                   5   (“NSRL”) NIST Hash Set List. System and program files defined on the NIST list need not be

                   6   processed, reviewed, or produced. The parties may suppress container files (.ZIP, .PST, .RAR)

                   7   that do not reflect substantive information prior to production, but must produce the remainder of

                   8   those responsive, non-privileged document families found within the container file, including any

                   9   emails to which that container file is attached. Similarly, the parties may suppress any non-

                 10    substantive images extracted from email documents (e.g., logs, icons) prior to production).

                 11                     9.      DOCUMENTS PROTECTED FROM DISCOVERY

                 12           A.       Waiver

                 13           Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-protected

                 14    document, whether inadvertent or otherwise, is not a waiver of privilege or protection from

                 15    discovery in the pending case or in any other federal or state proceeding. Disclosures among

                 16    defendants’ attorneys of work product or other communications relating to issues of common

                 17    interest shall not affect or be deemed a waiver of any applicable privilege or protection from

                 18    disclosure. For example, the mere production of privileged or work-product-protected documents

                 19    in this case as part of a mass production is not itself a waiver in this case or in any other federal or

                 20    state proceeding. A producing party may assert privilege or protection over produced documents

                 21    at any time by notifying the receiving party in writing of the assertion of privilege or protection.

                 22    Information that contains privileged matter or attorney work product shall be returned immediately

                 23    or destroyed if such information appears on its face to have been inadvertently produced, or if

                 24    requested. The receiving party must return or destroy ESI that the producing party claims is

                 25    privileged or work-product-protected as provided in Rule 26(b)(5)(B) and may use such ESI only

                 26    to challenge the claim of privilege or protection.

                 27           B.      Privilege Log Format and Timing.

                 28           1.      In an effort to avoid unnecessary expense and burden, the parties agree that, for all

                                                                                STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                              7      OF ELECTRONICALLY STORED INFORMATION
                                                                                                   CASE NO. 3:18-cv-04978-JD
                         Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 9 of 17


                   1   documents, ESI, or other information that has been redacted or withheld from production on the

                   2   basis of attorney-client privilege, the work product doctrine, and/or any other applicable privilege,

                   3   and in connection with the provision of any applicable privilege log required pursuant to Fed. R.

                   4   Civ. P. 26, the producing party will prepare a privilege log containing document type, the

                   5   Custodian, Email Author, Email Recipient, Email CC, Email BCC, File Author, and File Created

                   6   Date, to the extent such information exists and does not disclose privileged information. The

                   7   producing party’s privilege log shall include a description of the nature of the document (or

                   8   redacted portion thereof), with sufficient specificity that—without revealing information itself

                   9   privileged—will enable the other parties to assess the privilege claim. The producing party’s

                 10    privilege log shall also include the type of privilege being asserted.

                 11           2.      Redaction Logs. Separate redaction logs will be produced to cover redactions.

                 12    Because the underlying documents have been produced, redaction logs need include only a unique

                 13    number, the beginning Bates number of the document, the ending Bates number, a description of

                 14    what has been redacted, including, where applicable, a description of the type of privilege being

                 15    asserted and the reason for privilege.

                 16           3.      The privilege log and/or redaction log will be produced in Microsoft Excel.

                 17           4.      Within 30 business days of receiving such a summary log, a receiving party may

                 18    identify particular documents or redacted information that it asserts is not privileged or that require

                 19    further explanation. The receiving party shall explain in writing its basis for asserting that such

                 20    documents or information is not privileged or the need for additional information and state

                 21    precisely each document (by Bates number or privilege log entry) for which it disputes the

                 22    privilege designation or seeks additional information. Within 14 days of such a request, or within

                 23    a reasonable time depending on volume, the producing party must (i) inform the receiving party

                 24    which documents listed on the privilege log or redaction log (if any) the producing party will

                 25    produce and (ii) provide any additional information (if any) that the producing party is willing to

                 26    provide. If the receiving party still asserts that there are documents or information that was

                 27    improperly designated as privileged, the Parties shall meet and confer to try to reach a mutually

                 28    agreeable solution. If they cannot agree, the matter shall be brought to the Court.

                                                                               STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             8      OF ELECTRONICALLY STORED INFORMATION
                                                                                                  CASE NO. 3:18-cv-04978-JD
                        Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 10 of 17


                   1          6.      The Parties agree to log only the Last In Time Emails and need not log earlier, less

                   2   inclusive email messages or “thread members” that are fully contained within the Last In Time

                   3   Email and therefore were suppressed from review in the first instance.

                   4          7.      Any written and oral communications between a party and its outside counsel or

                   5   inside counsel, or between inside and outside counsel, in connection with this Action (after

                   6   commencement of the Action), and work product material prepared in connection with this Action

                   7   (after commencement of the Action), do not require a privilege log.

                   8          8.      Nothing in this Order shall be interpreted to require disclosure of irrelevant

                   9   information or relevant information protected by the attorney-client privilege, work-product

                 10    doctrine, or any other applicable privilege or immunity. The parties do not waive any objections

                 11    to the production, discoverability, admissibility, or confidentiality of documents and ESI.

                 12                                               11.     MODIFICATION

                 13           This Stipulated Order may be modified by a Stipulated Order of the parties or by the

                 14    Court for good cause shown.

                 15
                       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                 16
                       DATED: May 23, 2019                          LATHAM & WATKINS LLP
                 17
                                                                    /s/ Elizabeth L. Deeley
                 18                                                 Elizabeth L. Deeley (Bar No. 230798)
                                                                       elizabeth.deeley@lw.com
                 19                                                 Nicole C. Valco (Bar No. 258506)
                                                                      nicole.valco@lw.com
                 20                                                 505 Montgomery Street, Suite 2000
                                                                    San Francisco, CA 94111-6538
                 21                                                 Telephone: +1.415.391.0600
                                                                    Facsimile: +1.415.395.8095
                 22
                                                                    Susan E. Engel (pro hac vice)
                 23                                                 susan.engel@lw.com
                                                                    555 Eleventh Street, N.W., Suite 1000
                 24                                                 Washington, D.C. 20004-1304
                                                                    Telephone: +1.202.637.2200
                 25                                                 Facsimile: +1.202.637.2201
                 26                                                 Hilary H. Mattis (Bar No. 271498)
                                                                      hilary.mattis@lw.com
                 27                                                 140 Scott Drive
                                                                    Menlo Park, CA 94025-1008
                 28                                                 Telephone: +1.650.328.4600

                                                                             STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           9      OF ELECTRONICALLY STORED INFORMATION
                                                                                                CASE NO. 3:18-cv-04978-JD
                        Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 11 of 17


                   1                                                Facsimile: +1.650.463.2600

                   2                                                Attorneys for Defendant Facebook, Inc.

                   3   DATED: May 23, 2019                          COHEN MILSTEIN SELLERS & TOLL PLLC
                                                                    /s/Geoffrey Graber
                   4                                                Andrew N. Friedman (pro hac vice)
                                                                    Geoffrey Graber (Bar No. 211547)
                   5                                                Eric Kafka (pro hac vice)
                                                                    Julia Horwitz (pro hac vice)
                   6                                                1100 New York Ave. NW, Fifth Floor
                                                                    Washington, DC 20005
                   7                                                Telephone: (202) 408-4600
                                                                    Facsimile: (202) 408-4699
                   8                                                afriedman@cohenmilstein.com
                                                                    ggraber@cohenmilstein.com
                   9                                                ekafka@cohenmilstein.com
                                                                    jhorwitz@cohenmilstein.com
                 10
                                                                    Attorneys for Plaintiffs
                 11

                 12

                 13    IT IS ORDERED that the forgoing Agreement is approved.
                 14

                 15     DATED: ____________________________________________________
                                June 6, 2019

                 16                                                        Judge James Donato

                 17

                 18                                    SIGNATURE ATTESTATION

                 19           I am the ECF User whose identification and password are being used to file Stipulated

                 20    [Proposed] Protective Order regarding signatures, I, Elizabeth L. Deeley, attest that concurrence

                 21    in the filing of this document has been obtained.

                 22

                 23    DATED: May 23, 2019                                      /s/ Elizabeth L. Deeley
                                                                                  Elizabeth L. Deeley
                 24

                 25

                 26

                 27

                 28

                                                                                STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             10      OF ELECTRONICALLY STORED INFORMATION
                                                                                                   CASE NO. 3:18-cv-04978-JD
                        Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 12 of 17


                   1                           APPENDIX 1: PRODUCTION FORMAT
                   2
                       1.   Production Components. Except as otherwise provided below, ESI shall be produced in
                   3
                            accordance with the following specifications:
                   4
                            (a) an ASCII delimited data file (.DAT) using standard delimiters;
                   5
                            (b) an image load file (.OPT) that can be loaded into commercially acceptable production
                   6
                               software (e.g. Concordance);
                   7
                            (c) TIFF images;
                   8
                            (d) and document level .TXT files for all documents containing extracted full text or OCR
                   9
                               text.
                 10
                               If a particular document warrants a different production format, the parties will
                 11
                               cooperate in good faith to arrange for a mutually acceptable production format.
                 12
                       2.   Production Media and Access Controls. Documents shall be encrypted and produced
                 13
                            through electronic means, such as secure file sharing methods (e.g. FTP), or on CD, DVD,
                 14
                            flash drive or external hard drive (“Production Media”). Each piece of Production Media
                 15
                            shall identify a production number corresponding to the production volume (e.g.
                 16
                            “VOL001”). Each piece of Production Media shall also identify: (a) the producing party’s
                 17
                            name; (2) the production date; (3) the Bates Number range of the materials contained on
                 18
                            the Production Media.
                 19
                                                    Nothing in this Order will preclude or impair any and all protections
                 20
                                   provided the parties by any Protective Order(s) agreed and entered into by the
                 21
                                   parties. Any data produced by the producing party must be protected in transit, in
                 22
                                   use, and at rest by all in receipt of such data. Parties will use best efforts to avoid
                 23
                                   the unnecessary copying or transmittal of produced documents. Any copies made
                 24
                                   of produced data must be kept on media or hardware employing whole-disk or
                 25
                                   folder level encryption or otherwise secured on information systems and networks
                 26
                                   in a manner consistent with the best practices for data protection. The data
                 27
                                   protection should comply with ISO 27001 or higher and include reasonable
                 28

                                                                            STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         11      OF ELECTRONICALLY STORED INFORMATION
                                                                                               CASE NO. 3:18-cv-04978-JD
                        Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 13 of 17


                   1               administrative, technical, and physical safeguards designed to protect the security

                   2               and confidentiality of the produced data, protect against any reasonably anticipated

                   3               threats or hazards to the security of such produced data, and protect against

                   4               unauthorized access to or use of such produced data. If questions arise, Parties will

                   5               meet and confer to ensure security concerns are addressed prior to the exchange of

                   6               any documents.

                   7   3.   Data Load Files/Image Load Files. Each TIFF in a production must be referenced in the

                   8        corresponding image load file. The total number of documents referenced in a production’s

                   9        data load file should match the total number of designated document breaks in the image

                 10         load file(s) in the production. The total number of pages referenced in a production’s image

                 11         load file should match the total number of TIFF files in the production. All images must

                 12         be assigned a unique Bates number that is sequential within a given document and across

                 13         the production sets.    The Bates Numbers in the image load file must match the

                 14         corresponding documents’ beginning Bates numbers in the data load file. The total number

                 15         of documents in a production should match the total number of records in the data load file.

                 16         Load files shall not vary in format or structure within a production, or from one production

                 17         to another.

                 18    4.   Metadata Fields. Each of the metadata and coding fields set forth below that can be

                 19         extracted shall be produced for each document. The parties are not obligated to populate

                 20         manually any of the fields below if such fields cannot be extracted from a document, with

                 21         the exception of the following: (a) BEGBATES, (b) ENDBATES, (c) BEGATTACH,

                 22         (d) ENDATTACH,            (e)       CUSTODIAN,           (f) ALLCUSTODIANS,             (g)

                 23         CONFIDENTIALITY,                    (h) REDACTIONS,               (i) NATIVEFILEPATH,

                 24         (j) TEXTFILEPATH, and (k) MD5HASH, which should be populated by the party or the

                 25         party’s vendor. The parties will make reasonable efforts to ensure that metadata fields

                 26         automatically extracted from the documents correspond directly to the information that

                 27         exists in the original documents.

                 28

                                                                           STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        12      OF ELECTRONICALLY STORED INFORMATION
                                                                                              CASE NO. 3:18-cv-04978-JD
                       Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 14 of 17


                   1          Field Name                             Field Description
                   2                            Beginning Bates number as stamped on the production
                       BEGBATES                 image
                   3
                       ENDBATES                 Ending Bates number as stamped on the production image
                   4
                                                First production Bates number of the first document in a
                   5   BEGATTACH                family
                   6                            Last production Bates number of the last document in a
                       ENDATTACH                family
                   7
                       CUSTODIAN                Individual from whom the documents originated
                   8
                                                Custodians who had copy of document but whose copies
                   9   ALLCUSTODIANS
                                                were eliminated via deduplication.
                 10    CONFIDENTIALITY          Confidentiality designation assigned to document
                 11
                                                Designation to indicate whether the document contains
                       REDACTIONS
                 12                             redactions

                 13    HAS HIDDEN DATA          Designation indicating whether document has hidden data.

                 14    NATIVEFILEPATH           Native File Link (Native Files only)

                 15    DOCEXT                   The file extension

                 16    TEXTFILEPATH             Path to extracted text/OCR file for document

                 17    MD5HASH                  MD5 hash value of document
                 18                             Any value populated in the Author field of the document
                       AUTHOR                   properties (Edoc or attachment only)
                 19
                       EMAILSUBJECT             The subject of the email
                 20
                                                Any value populated in the Filename field of the document
                       FILENAME
                 21                             properties

                 22                             Date the document was created (format: MM/DD/YYYY)
                       DOCDATE                  (Edoc or attachment only)
                 23
                                                The time the document was created (format HH:MM:SS)
                       DOC CREATED TIME
                 24                             (Edoc or attachment only)

                 25                             Date when document was last modified according to
                       DATEMODIFIED             filesystem information (format: MM/DD/YYYY) (Edoc or
                 26                             attachment only)
                                                The time the document was last modified (format
                 27    DATE MODIFIED TIME       HH:MM:SS) (Edoc or attachment only)
                 28    FROM                     The name and email address of the sender of the email
                                                                   STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                13      OF ELECTRONICALLY STORED INFORMATION
                                                                                      CASE NO. 3:18-cv-04978-JD
                        Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 15 of 17


                   1                 Field Name                                     Field Description
                   2                                          All recipients that were included on the “To” line of the
                            TO                                email
                   3
                                                              All recipients that were included on the “CC” line of the
                   4        CC
                                                              email
                   5
                                                              All recipients that were included on the “BCC” line of the
                            BCC
                   6                                          email

                   7        DATRECEIVED                       Date email was received (format: MM/DD/YYYY)

                   8        TIMERECEIVED                      Time email was received (format: HH:MM:SS)

                   9        DATESENT                          Date email was sent (format: MM/DD/YYYY)

                 10         TIMESENT                          Time email was sent (format: HH:MM:SS)
                 11         TIME OFFSET VALUE                 Indicate which time zone the data is set to when processed.
                 12         FILESIZE                          The original file size of the produced document
                 13         PRODVOL                           Production volume.
                 14
                       5.         TIFFs. Documents that exist only in hard copy format shall be scanned and produced as
                 15
                                  TIFFs. Documents that exist as ESI shall be converted and produced as TIFFs, except as
                 16
                                  provided below. The parties shall take reasonable efforts to process presentations (e.g. MS
                 17
                                  PowerPoint) with hidden slides and speaker’s notes unhidden, and to show both the slide
                 18
                                  and the speaker’s notes on the TIFF image. Unless excepted below, single page, black and
                 19
                                  white, Group IV TIFFs should be provided, at least 300 dots per inch (dpi) for all
                 20
                                  documents. Each TIFF image shall be named according to a unique corresponding Bates
                 21
                                  number associated with the document. Each image shall be branded according to the Bates
                 22
                                  number and the agreed upon confidentiality designation. Original document orientation
                 23
                                  should be maintained (i.e., portrait to portrait and landscape to landscape). Where the TIFF
                 24
                                  image is unreadable or has materially degraded the quality of the original, the producing
                 25
                                  party shall provide a higher quality TIFF image or the native or original file.
                 26
                       6.         Color. The parties will produce any Quips in color. The parties may request color copies
                 27
                                  of a limited number of other documents where color is necessary to accurately interpret the
                 28
                                  document.
                                                                                  STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                               14      OF ELECTRONICALLY STORED INFORMATION
                                                                                                     CASE NO. 3:18-cv-04978-JD
                        Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 16 of 17


                   1   7.    Text Files. A single multi-page text file shall be provided for each document, and the

                   2         filename should match its respective TIFF filename. When possible, the text of native files

                   3         should be extracted directly from the native file. Text files will not contain the redacted

                   4         portions of the documents. A commercially acceptable technology for optical character

                   5         recognition “OCR” shall be used for all scanned, hard copy documents and for documents

                   6         with redactions.

                   7   8.    Native Files. Microsoft Excel and PowerPoint files will be produced in native format. To

                   8         the extent that they are produced in this action, audio, video, and multi-media files will be

                   9         produced in native format.         Native files shall be produced with a link in the

                 10          NATIVEFILEPATH field, along with extracted text (where extracted text is available) and

                 11          applicable metadata fields set forth in paragraph 4 above. A Bates numbered TIFF

                 12          placeholder indicating that the document was provided in native format must accompany

                 13          every native file. The parties agree to work out a protocol for use of native files at

                 14          depositions, hearings, or trial.

                 15          (a) The requesting party may request the production of files not specifically listed in

                 16              Number 8 above in native format. In making such a request, however, the requesting

                 17              party must establish good cause for the request and include a detailed explanation of

                 18              the need for native file review. The producing party shall not unreasonably deny the

                 19              request if good cause for native production exists.

                 20    9.    Confidentiality Designation. Responsive documents in TIFF format will be stamped with

                 21          the appropriate confidentiality designations in accordance with the protective order entered

                 22          in this matter.    Each responsive document produced in native format will have its

                 23          confidentiality designation identified in the filename of the native file and indicated on its

                 24          corresponding TIFF placeholder.

                 25    10.   Databases and Other Structured Data. The information will be produced in a reasonably

                 26          usable form, which may include Microsoft Excel or Microsoft Access. To the extent a party

                 27          is constrained from producing responsive ESI because of a third party license or because

                 28          software necessary to view the ESI is hardware-dependent, the parties shall meet and

                                                                             STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          15      OF ELECTRONICALLY STORED INFORMATION
                                                                                                CASE NO. 3:18-cv-04978-JD
                        Case 3:18-cv-04978-JD Document 82 Filed 05/23/19 Page 17 of 17


                   1         confer to reach an agreement on alternative methods to enable the requesting party to view

                   2         the ESI. The parties shall meet and confer regarding the production format and scope of

                   3         data contained in databases in order to ensure that any information produced is reasonably

                   4         usable by the receiving party and that its production does not impose an undue burden on

                   5         the producing party. To avoid doubt, information will be considered reasonably usable

                   6         when produced in CSV format, tab-delimited text format, Microsoft Excel format, or

                   7         Microsoft Access format.

                   8   11.   Attachments. Email attachments and embedded files or links must be mapped to their

                   9         parent by the Document or Production number. If attachments and embedded files are

                 10          combined with their parent documents, “BeginDoc” and “EndDoc” fields listing the unique

                 11          beginning and ending number for each document and “BeginAttach” and “EndAttach”

                 12          fields listing the begin and end of the entire document family must be included.

                 13    12.   Embedded Objects. Objects embedded in Microsoft Word and .RTF documents, which

                 14          have been embedded with the “Display as Icon” feature, will be extracted as separate

                 15          documents and treated like attachments to the document. Other objects embedded in

                 16          documents shall be produced as native files.

                 17    13.   Compressed Files. Compression file types (i.e., .CAB, .GZ, .TAR, .Z, .ZIP) shall be

                 18          decompressed in a reiterative manner to ensure that a .zip within a .zip is decompressed

                 19          into the lowest possible compression resulting in individual folders and/or files.

                 20    14.   Inaccessible or Unusable ESI. If a producing party asserts that certain requested ESI is

                 21          inaccessible or otherwise unnecessary under the circumstances, or if the receiving party

                 22          asserts that, following production, certain ESI is not reasonably usable, the parties shall

                 23          meet and confer to discuss resolving such assertions. If the parties cannot resolve any such

                 24          disputes after such a meet and confer has taken place, the issue shall be presented to the

                 25          Court for resolution.

                 26

                 27

                 28

                                                                            STIPULATED [PROPOSED] ORDER RE DISCOVERY
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         16      OF ELECTRONICALLY STORED INFORMATION
                                                                                               CASE NO. 3:18-cv-04978-JD
